DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 14, 16 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Ewald et al (5829335).
	Ewald et al disclose a system, and method of operating a system, comprising: a fluidic actuator (Z), which can be acted upon by a pressurized fluid, the fluidic actuator having an actuator member; a pressurized fluid provision device (e.g. Figs. 1 & 2) which is adapted to carry out a position control of the actuator member and, within the position control, to apply the pressurized fluid to the fluidic actuator in order to move the actuator member into a prescribed position; and a hose arrangement (e.g. fluid lines connected to valve SV at P, T, A, B) comprising at least one hose via which the fluidic actuator is fluidically connected to the pressurized fluid provision device, wherein the pressurized fluid provision device is adapted to perform the position control taking into account a system model describing the hose arrangement, the actuator and/or the pressurized fluid provision device (e.g. Column 3, Line 66 - Column 5, Line 7).  Wherein: the system model comprises a hose model with a hose parameter, wherein the hose parameter comprises a hose length, a hose diameter and/or a hose volume of the at least one hose of the hose arrangement (e.g. Column 2, Lines 23-44 & Column 4, Lines 9-30); the pressurized fluid provision device has a pressure sensor arrangement (e.g. Fig. 2 “P/U”) which is adapted to measure a pressure of the pressurized fluid at the pressurized fluid provision device and to provide the measured pressure as a measurement pressure, and wherein the pressurized fluid provision device is adapted to calculate a pressure of the pressurized fluid at the fluidic actuator using the system .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ewald et al (5829335) in view of Liao et al (6523451).
	Ewald et al disclose a system, as described above, further including the system model comprising a system parameter, but do not explicitly teach that the system has a user interface via which the system parameter can be entered by a user into the pressurized fluid provision device.  
	Liao et al teach a fluidic actuator system wherein the system model comprises a system parameter and the system has a user interface (110) via which the system parameter can be entered by a user into the pressurized fluid provision device (e.g. Column 22, Lines 65-67) for the purpose of enabling easy user setup of system.  
	Ewald et al and Liao et al all seek to provide a fluidic actuator system; thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ewald et al such that the system has a user interface via which the system parameter can be entered by a user into the pressurized fluid provision device, as taught by Liao et al, for the purpose of allowing a user to easily setup the system for operation.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ewald et al (5829335) in view of Keintzel et al (US 2012/0000543 A1).
Ewald et al disclose a system, as described above, but do not explicitly teach that the pressurized fluid provision device comprises a frequency filter and is adapted to provide, within the position control, a command variable signal using the frequency filter, and wherein the pressurized fluid provision device is further adapted to configure the frequency filter on the basis of the system model so that a pressurized fluid oscillation in the hose is suppressed; and the pressurized fluid provision device is adapted to detect the position of the actuator member and to configure the frequency filter on the basis of the detected position of the actuator member.  
	Keintzel et al teach a fluidic actuator system wherein the pressurized fluid provision device comprises a frequency filter and is adapted to provide, within the position control, a command variable signal using the frequency filter, and wherein the pressurized fluid provision device is further adapted to configure the frequency filter on the basis of the system model so that a pressurized fluid oscillation in the hose is suppressed (e.g. Paras. [0020] & [0025]); and the pressurized fluid provision device is adapted to detect the position of the actuator member and to configure the frequency filter on the basis of the detected position of the actuator member (e.g. Para. [0020]) for the purpose of suppressing pressure oscillations.  
	Ewald et al and Keintzel et al all seek to provide a fluidic actuator system; thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ewald et al such that the pressurized fluid provision device comprises a frequency filter and is adapted to provide, within the position control, a command variable signal using the frequency filter, and wherein the pressurized fluid provision device is further adapted to configure the frequency filter on the basis of the system model so that a pressurized fluid oscillation in the hose is suppressed; and the pressurized fluid provision device is adapted to detect the position of the actuator member and to configure the frequency filter on the basis of the detected .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ewald et al (5829335) in view of Ohmer (DE 102009017879 A1).
	Ewald et al disclose a system, as described above, further including a valve arrangement (SV), but do not explicitly teach that the valve arrangement is designed as a series module arrangement, which valve arrangement comprises one or more plate-shaped valve modules for supplying the pressurized fluid, the plate-shaped valve modules being arranged in a row.  
	Ohmer teaches a fluidic actuator system wherein a pressurized fluid provision device has a valve arrangement (2) designed as a series module arrangement (e.g. Fig. 1), which valve arrangement comprises one or more plate-shaped valve modules for supplying the pressurized fluid, the plate-shaped valve modules being arranged in a row.  
	Ewald et al and Ohmer all seek to provide a fluidic actuator system; thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ewald et al such that the valve arrangement is designed as a series module arrangement, which valve arrangement comprises one or more plate-shaped valve modules for supplying the pressurized fluid, the plate-shaped valve modules being arranged in a row, as taught by Ohmer, for the purpose of controlling fluid supply and discharge of the fluidic actuator.  


Allowable Subject Matter
Claims 10 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their demonstration of the state of the art and relevance to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
February 23, 2022